Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in regards to application # 16/946,121 that in response to the amendment made on 03/11/2022 and in response to a  37 CFR 1.137 (a) abandonment revival granted on 10/21/2022. Claims 1-5 are currently pending and are under examination.

Claim Objections
Claims 1 is objected to because of the following informalities:  the recitations “a locking piece”, “a catch”, and “an adjustment piece” recited at the end of claim 1 should be replaced with “a throttle lock”, “an adjustable catch”, and “an adjustable wheel”, respectively to be consistent with the elements and terms discloses in the specification and the drawings.  Appropriate correction is required.

	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim  1 is recites the limitation "the power" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim  2 is recites the limitation "the throttle" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim  3 is recites the limitation "the throttle locking mechanism" at the beginning of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim  3 is recites the limitation "the engine" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim  4 is recites the limitation "the throttle locking mechanism" at the beginning of the claim.  There is insufficient antecedent basis for this limitation in the claim.
	All dependent claims are rejected under the same rational as the rejection of their respective parent claims above due to their sole dependency from the rejected parent claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Owyang (US 7,628,094).
Regarding Claim 1, broadly interpreted, Owyang discloses a throttle control assembly  (Fig. 1) for a paramotor, comprising of: A grip( 12, Fig. 1) strapped to the hand of a pilot (i.e. functional); 
a control cable (18, Fig. 1) used to control the power generated by a motor (col. 2, lines 13-17);
 a throttle control lever (28, Fig. 1) situated to be controlled by the finger(s) of the pilot to adjust the tension on a control cable attached to the motor (col. 2, lines 13-17); 
a locking piece (42, Fig. 1) used to fix the throttle control lever in position.  
a catch  (56, Fig. 1)used to interface with the locking piece (42); 
an adjustment piece (52, Fig. 1) used to change the position of the catch (by rotating it clockwise and counterclockwise, Fig. 1).  
Regarding Claim 2, broadly interpreted, Owyang discloses a throttle control assembly  (Fig. 1) for a paramotor wherein the arrangement of components allows the throttle to be locked in any position as to cause the motor to output a desired amount of power (Fig. 1, while 52 is at a fixed position). 
Regarding Claim 3, broadly interpreted, Owyang discloses a throttle control assembly  (Fig. 1) for a paramotor wherein throttle locking mechanism while in the locked position to increase or decrease the amount of power generated by the engine (Fig. 1). 
Regarding Claim 4, broadly interpreted, Owyang discloses a throttle control assembly  (Fig. 1) for a paramotor wherein the throttle locking mechanism is disengaged from the locked position when the throttle control lever is squeezed (the squeeze action actuates the locking piece 42 via 56 which disengaged from locked/stationary position, Fig. 1).  
Regarding Claim 5, broadly interpreted, Owyang discloses a throttle control assembly  (Fig. 1) for a paramotor wherein the throttle locking mechanism returns to the previous thrust setting when reengaged without the need to be readjusted (i.e. the thrust setting remains the same before and after the locking piece 42 is applied).


Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Examiner Commentary:
The examiner advises the applicant to claim the paramotor or paraglider and place the claimed throttle control assembly in the claimed paramotor/paraglider as disclosed in the application. The claimed throttle control system can be used to control any motor/engine other than aircraft/paramotor/paraglider. Appropriate preamble and aircraft/paramotor/paraglider claim is advised.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSRES H WOLDEMARYAM whose telephone number is (571)272-6607. The examiner can normally be reached Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ASSRES H WOLDEMARYAM/            Primary Examiner, Art Unit 3642